Citation Nr: 1335625	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  06-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to November 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision that, in pertinent part, denied service connection for hypertension.  The Veteran timely appealed.

In February 2010, the Veteran testified during a video conference hearing before the undersigned.  In September 2010 and in March 2012, the Board remanded the matter for additional development.  

In a March 2013 decision, the Board denied service connection for hypertension.

The Veteran appealed the March 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.



REMAND

The Veteran contends that his hypertension is caused by, or is a result of, his presumed exposure to Agent Orange in active service.  His active duty included a two-week period of service in Da Nang, Vietnam, from late December 1969 to early January 1970; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

The Veteran's service treatment records do not reflect any treatment for hypertension or for blood pressure problems.  A blood pressure reading at the time of the Veteran's separation from active service in November 1970 was 104/70 (sitting).

VA treatment records show blood pressure readings of 167/102 in December 2000; 172/94 in April 2004; and 169/90 in December 2004.  The report of an August 2005 VA examination includes a diagnosis of hypertension.

While the Veteran underwent VA examinations in August 2005 and in May 2012, neither examiner considered the Veteran's lay statements as to his presumed exposure to Agent Orange.  Specifically, the Veteran testified that he was in Da Nang, Vietnam, for a two-week period from late December 1969 to early January 1970.  He reportedly had waited in Vietnam for the "U.S.S. Thomason to pick [him] up," which eventually was done by helicopter.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of hypertension.  If hypertension is diagnosed, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that any such disability is the result of disease or injury incurred or aggravated during service, to specifically include the Veteran's presumed in-service exposure to herbicides.   The examiner should provide a rationale for opinions offered.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


